COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 MATTHEW JOHN CASANOVA,                        §
                                                              No. 08-10-00006-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               163rd District Court
                                               §
 THE STATE OF TEXAS,                                        of Orange County, Texas
                                               §
                  Appellee.                                     (TC# B090255-R)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF FEBRUARY, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.